Citation Nr: 1018136	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disorder 
characterized by memory loss including attention deficit 
hyperactivity disorder (ADHD), to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded this appeal to the RO for additional 
development in March 2009.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The Veteran has been diagnosed as having ADHD.

3.  The competent evidence of record shows no etiological 
relationship between the Veteran's memory loss and/or ADHD 
and active service.


CONCLUSION OF LAW

A disorder manifested by memory loss, and ADHD are not the 
result of disease or injury incurred in or aggravated by 
active military service; nor are such disabilities due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.317 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter 
dated in February 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the Veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the duty to assist, the Veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
In this regard, the Veteran was scheduled for a VA 
examination, but canceled the appointment in May 2009.  The 
Veteran did not request to reschedule the examination at that 
time, but stated that he had been treated at Offutt Air Force 
Base and was going to send the paperwork to the RO for 
adjudication on his claim.  In July 2009, the RO notified the 
Veteran, via letter, that no treatment records had been 
received in order to adjudicate the claim.  The RO also 
requested that the Veteran complete and return an enclosed VA 
Form 21-4142 for each health care provider so that VA could 
obtain treatment information.  To date, these records have 
not been received and the Veteran has not provided VA with 
enough information to identify and locate the existing 
records including the approximate time frame covered by the 
records.  See, e.g., 38 C.F.R. § 3.159(c)(2)(i) (2009).  
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes 
further, that an SSOC Notice Response Form was returned to VA 
in January 2010 signed and dated by the Veteran in which he 
indicated that he had no further information or evidence to 
submit and that he wanted his case returned to the Board for 
further appellate consideration as soon as possible.  In the 
absence of the Veteran's cooperation in obtaining a VA 
examination and additional treatment records which could 
affect his claim, the VA has no further obligations regarding 
these records.  Thus, the Board finds that no additional 
evidence, which may aid the Veteran's claim or might be 
pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Further, since the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111 (West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2009).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Applicable law provides that VA will pay compensation to a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets certain criteria for a medically unexplained 
chronic multi symptom illness; or (C) Any diagnosed illness 
that the Secretary determines in appropriate regulations 
warrants a presumption of service-connection.  A medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

The term "objective indications of chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  
Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to neurologic or 
neuropsychological signs or symptoms.

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2009).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  The VA General Counsel has defined a "defect" as 
an imperfection or structural abnormality.  VAOPGCPREC 82-90.  
Where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985).

By contrast, service connection may be granted for diseases 
of congenital, developmental, or familial origin on the basis 
of aggravation.  See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009); VAOPGCPREC 82-90.

38 C.F.R. § 3.303(c) provides in pertinent part that in the 
field of mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of service diagnosis will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.

In VAOPGCPREC 67-90 it is provided that congenital or 
developmental defects are normally static conditions which 
are incapable of improvement or deterioration.  It is further 
provided that a disease, on the other hand, even one which is 
hereditary in origin, is usually capable of improvement or 
deterioration.  Service connection may be granted for 
hereditary diseases that either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990) published at 55 Fed. Reg. 43253 (1990).

VAOPGCPREC 67-90 also provides that an hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, since service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rate during service.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2009).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he developed memory 
loss following discharge from service in the Persian Gulf.  A 
review of the service records shows service in the Persian 
Gulf.  Service treatment records are entirely silent for any 
complaints or reference to memory impairment.  

Post-service, private treatment records show a current 
diagnosis of and treatment for Attention Deficit Hyperactive 
Disorder (ADHD); the Veteran reported a 10 year history of 
such symptoms.  See March 2004 private medical records.  At 
that time, the Veteran complained, in pertinent part, of 
forgetfulness, inability to sit still, mind racing, 
difficulty memorizing things, interrupting people, and 
difficulty falling asleep.  Although a diagnosis of ADHD was 
made and the Veteran was placed on medication, the examiner 
did not specifically indicate that the Veteran's memory loss 
was due, in part or solely, to the diagnosis of ADHD.  
Therefore, it is unclear whether the Veteran has, in fact, 
been diagnosed as having a disorder manifested by memory 
loss.  Moreover, there is no competent medical evidence of 
record that addresses the relationship, if any, between the 
Veteran's claimed memory loss and/or ADHD and his military 
service.  

The Board notes that the Veteran has not undergone a VA 
examination in connection with his claim.  In this regard, 
the Veteran was scheduled for a VA examination, but canceled 
the appointment in May 2009.  The Veteran did not request to 
reschedule the examination at that time, but stated that he 
had been treated at Offutt Air Force Base and was going to 
send the paperwork to the RO for consideration in 
adjudicating his claim.  In July 2009, the RO notified the 
Veteran, via letter, that no treatment records had been 
received in order to adjudicate the claim.  The Veteran did 
not respond.  Thereafter, in a December 2009 supplemental 
statement of the case, the RO denied the Veteran's service 
connection claim.

Turning to the merits of the Veteran's claim, the Board finds 
that the Veteran served in the Persian Gulf, following which 
he reported experiencing deteriorating memory function 
without any associated diagnosis.  He has provided evidence 
of reported memory loss as well as a diagnosis of ADHD.  See 
2004, 2005 private treatment records.  However, the record is 
unclear as to whether the reported memory loss is 
attributable to the diagnosis of ADHD and whether the 
diagnosis of ADHD has any etiological relationship to the 
Veteran's military service.  

As noted above, "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the Veteran has not submitted evidence or 
information in support of his contention that his memory loss 
and/or ADHD is related to service.  Moreover, he cancelled 
his VA examination without rescheduling.   

Regarding the Veteran's contentions that his ADHD and memory 
problems are related to service, the Board notes that the 
Veteran is competent to attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, as a lay person, the 
Veteran has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise to render a medical opinion concerning 
etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

The Board notes that while a veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, he or she is not competent 
to provide evidence as to more complex medical questions.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

As to the Veteran's testimony, while he is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  The issue in 
this case does not involve a simple diagnosis and the Veteran 
is not competent to provide more than simple medical 
observations.  The current diagnoses may not be diagnosed via 
lay observation alone and the Veteran is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).  In this regard, the record is unclear as to 
whether the Veteran's reported memory loss is attributable to 
the diagnosis of ADHD and whether the diagnosis of ADHD has 
any etiological relationship to the Veteran's military 
service.  Although the Veteran may report experiencing memory 
loss since service and symptoms of ADHD, he is not competent 
to offer a medical opinion relating memory loss to ADHD or 
relating either disorder to service.  

Inasmuch as there is no probative evidence of treatment for a 
memory problem/ADHD in service and no competent and credible 
evidence of record that addresses the relationship, if any, 
between the Veteran's claimed memory loss and/or ADHD and his 
military service, service connection is not warranted.  
Accordingly, the appeal is denied.

ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


